Citation Nr: 1232241	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-38 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for fibromyalgia.

2.  Entitlement to an effective date earlier than July 9, 2008, for the award of service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from October 1982 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a hearing before the Board in June 2012.  A hearing was scheduled for August 29, 2012 at the Board's Central Office.  Prior to the hearing, the Veteran's representative indicated that the Veteran gave his consent to withdraw the hearing request.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.702(e) (2011). 

The decision below addresses the effective date issue.  The rating issue is addressed in the remand that follows the Board's decision.


FINDING OF FACT

The Veteran first filed a claim of service connection for fibromyalgia on July 9, 2008.


CONCLUSION OF LAW

The assignment of an effective date earlier than July 9, 2008, for the award of service connection for fibromyalgia is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Veteran has already been awarded service connection for fibromyalgia.  Whereas here, once the Veteran disagrees with a determination, other notification provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case (SOCs).  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In any case, a July 2008 letter notified the Veteran of the general criteria for assigning effective dates.  Consequently, a remand for further notification is not necessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

For the effective date issue, the Board finds that the duty to assist has been fulfilled.  The outcome of this appeal turns on a determination as to the date that a service connection claim was filed.  There is no need for a medical examination or opinion.  There is no suggestion that additional evidence, relevant to this matter, exists and can be procured.  No further development action is required.

II. Analysis

By a January 2009 rating decision, the Veteran was granted service connection for fibromyalgia.  An effective date of July 9, 2008, was assigned for the award of service connection.

The Veteran contends that the service connection award should have an earlier effective date.  Specifically, he believes that the effective date should be retroactive to when he first experienced symptoms of, and underwent treatment for, related problems that were eventually diagnosed as fibromyalgia.  The Veteran maintains that his treating physician has indicated the fibromyalgia had its onset in May 1997; thus, he contends that the effective date should be set to that time period.  Additionally, the Veteran recollects that he called VA in January 2007 to ask about reopening his file and he was told to wait because he had a lot of other paperwork pending.  He states that he was never told to file an earlier claim because fibromyalgia was not an acceptable cause for disability.  Therefore, the Veteran contends that an earlier effective date is warranted.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

A review of the claims file reveals that the Veteran filed an application for compensation and benefits that was received on June 14, 1993, shortly before he separated from active military service.  However, nothing in the application can be construed as a claim of service connection for fibromyalgia.  Musculoskeletal disabilities were included, but they were specifically identified.  The claimed disabilities that were noted in the application were addressed in a July 1994 rating decision.  Additionally, a claim for tinnitus was addressed in an October 1995 rating decision.  Thus, although the Veteran did in fact file compensation claims within one year of his separation from service, the disability claim presently on appeal was not among them.  Consequently, the effective date for the award of service connection for fibromyalgia shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.

The record shows that the Veteran first filed an informal claim of service connection for fibromyalgia on July 9, 2008.  See 38 C.F.R. § 3.155 (2011).  A VA Report of Contact form notes that a telephone conversation took place that day whereby the Veteran indicated that he would like to apply for service connection for fibromyalgia.  Thus, the RO assigned the effective date for the award of service connection as the date of receipt of the Veteran's claim.  There is no document of record that was received by the RO earlier than July 9, 2008, that could be construed as a claim of service connection for that disability.  A considerable amount of correspondence took place prior to July 9, 2008, but it was unrelated to compensation claims.  No compensation claim was filed after the claims that were addressed in the July 1994 and October 1995 rating decisions and prior to the July 9, 2008 claim.

As to the Veteran's assertion that he actually had fibromyalgia, and was treated for such prior to his claim, an earlier effective date is still not warranted even if factually accurate.  If entitlement arose prior to the date of claim, an earlier effective date would not be assignable because the effective date is controlled by the latter of those two occurrences.  See 38 C.F.R. § 3.400(b)(2)(ii).  Private treatment records from Dr. McCormick reflect that the initial diagnosis for fibromyalgia was made in August 2007.  According to a letter from Dr. McCormick, dated in August 2007, the Veteran has had symptoms related to fibromyalgia since he began treatment in 1996 and in fact since his military service.  Thus, the Veteran's assertions appear to be accurate; however, as discussed previously, the date of claim is the controlling occurrence.  Moreover, although evidence from a private physician may form the basis of a claim, the date of receipt of the evidence is controlling regardless of when the evidence is dated.  See 38 C.F.R. § 3.157(b)(2) (2011); cf. 38 C.F.R. § 3.157(b)(1) (date of outpatient treatment, examination, or hospitalization controls when from a VA or uniformed services facility).  Accordingly, the Veteran has been afforded the earliest possible effective date and there is no legal basis to establish an earlier date.

Finally, with regard to the Veteran's assertion that he was not provided accurate information or was misinformed when he called VA in January 2007, the Board points out that it has been consistently held that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Moreover, persons dealing with the government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge of what is in the regulations or of the hardship resulting from innocent unawareness.  See Jaquay v. West, 11 Vet. App. 67, 74 (1998).  Consequently, even if erroneous information was provided or the Veteran was misinformed, those circumstances do not change the outcome of this claim, which must be denied.


ORDER

Entitlement to an effective date earlier than July 9, 2008, for the award of service connection for fibromyalgia is denied.



REMAND

When service connection was granted for fibromyalgia in the January 2009 rating decision, an initial disability rating of 20 percent was awarded.  A February 2009 notice of disagreement (NOD) with the decision indicated that the Veteran disagreed with the initial rating that was assigned.  In a July 2009 rating decision, the RO increased the rating from 20 percent to 40 percent, effective from the date of the award of service connection.  The RO considered the award to be a full grant of the benefit sought on appeal (not including the earlier effective date appeal) because the maximum schedular rating had been awarded under Diagnostic Code 5025 for fibromyalgia.  See 38 C.F.R. § 4.71 (2011).

Nonetheless, the Veteran never withdrew his NOD and there are potentially alternate avenues for achieving higher ratings beyond the Rating Schedule.  See, e.g., 38 C.F.R. § 3.321(b) (2011) (describing extraschedular ratings).  An SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2011).  To date, no SOC has been furnished regarding the issue pertaining to the initial rating for fibromyalgia.  Therefore, the issuance of a SOC is required.  The Board must remand the issues for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this issue is REMANDED for the following action:

Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2011) regarding the issue of entitlement to an initial evaluation in excess of 40 percent for fibromyalgia.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should the issue be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


